Citation Nr: 1208949	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  07-24 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral strain, with occasional radicular symptoms at the right lower extremity, evaluated as 10 percent disabling prior to January 5, 2011 and as 20 percent disabling from January 5, 2011.

2.  Entitlement to a separate compensable evaluation for radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO), which continued a 10 percent evaluation for service-connected lumbosacral strain.  

The Board remanded the case in December 2010 for additional development.  That development has been completed.

In August 2011, the RO increased the evaluation for the Veteran's back disability to 20 percent, effective January 5, 2011.  As the highest schedular rating for the service-connected back disability has not been granted, and as the Veteran has not expressed satisfaction with this compensable evaluation awarded during the current appeal, the increased rating claim for the back disability remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The issue of entitlement to service connection for a right arm disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to November 4, 2010, the service-connected back disability was manifested by painful limited motion, flexion limited to no worse than 80 degrees, and a combined range of motion rating greater than 120 degrees.  Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes requiring bedrest prescribed by, or treatment from, a physician; and associated neurological abnormalities were not shown.  
2.  From November 4, 2010, the service-connected back disability has been manifested by painful limited motion, flexion limited to no worse than 80 degrees, and objective evidence of muscle spasms severe enough to result in an abnormal gait or an abnormal spinal contour. Neither ankylosis, nor incapacitating episodes requiring bedrest prescribed by, or treatment from, a physician, was shown.  

3.  Effective January 5, 2011, radiculopathy of the right lower extremity that approximates to mild incomplete paralysis of the sciatic nerve was shown.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating greater than 10 percent, prior to November 4, 2010, for the service-connected lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2011).

2.  The criteria for a schedular rating of 20 percent, but no higher, from November 4, 2010, for the service-connected lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.71a, DCs 5237, 5243 (2011).

3.  The criteria for a separate compensable rating of 10 percent, but no higher, effective January 5, 2011, for radiculopathy of the right lower extremity, secondary to the service-connected lumbosacral strain, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.124a, DC 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a pre-decisional letter dated in June 2006 apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the correspondence informed the Veteran that an increase in his back disability may be shown by doctor statements, physical and clinical evaluation results, X-rays, and statements from individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  Specifically, the RO obtained the Veteran's post-service medical records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c)(2).  After a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claim file.  Indeed, the Veteran has not contended otherwise.  

Additionally, pertinent VA examinations with respect to the issue on appeal were obtained in May 2007 and January 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

There is simply no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case.  Thus, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Increased Schedular Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.  In addition, the Schedule provides for consideration of additional functional impairment of joints due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Formula for Rating IVDS Episodes provides for a 20 percent rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  

The Veteran genuinely believes that the severity of his disabilities merits higher ratings.  He is competent to describe the symptoms that he experiences, such as pain, because such descriptions require only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to identify the specific level of disability according to the relevant diagnostic codes.  Thus, his opinions are outweighed by the medical evidence of record, which shows that he is not entitled to higher ratings for his service-connected low back disability or his service-connected right lower extremity radiculopathy than those ratings awarded, and confirmed, by this decision.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Specifically, November 2005 VA treatment records show that the Veteran complained of a recent acute episode of low back pain.  The last severe episode of pain had occurred two years earlier, which caused him to miss work.  When the pain was at its worst, it radiated down his right thigh to about knee level.  He worked as a mental health technician and sometimes used a back brace at work.  Bladder and bowel functions were good.  An MRI showed definite L5-S1disc protrustion.  Knee and ankle reflexes were good bilaterally.  Straight leg raising bilaterally was to 75 degrees with pain.  There was strong knee extension and flexion against resistance, as well as big toe extension and ankle dorsiflexion and plantar flexion power on both sides.  Pinprick sensation was somewhat sharper on the left thigh, leg, and foot as compared to the right.  There was no muscle spasm.  There was some mild to moderate lower lumbar midline pain with palpation.  Lumbar flexion stopped 4 inches from reaching the floor.  Right and left lateral tilts were 20 degrees and extension was 15 degrees with mild discomfort.  The clinician noted that the Veteran did not need further workup or surgical treatment, as the acute problem had subsided and was "back to about what [the Veteran's] normal is."
A May 2007 VA spine examination shows that the Veteran reportedly had fallen in 2005, which resulted in a herniated disc.  He complained of constant pain that he rated as 8/10.  He also complained of stiffness in his lower back at least 50 percent of the time.  He denied any weakness in his back.  The pain reportedly radiated into his right hip, leg, and foot.  The Veteran stated that every couple of weeks he felt pain at the level of 10/10, which lasted at least a day.  During a flare-up he cannot stand up straight and his right leg feels cold.  He denied any erectile dysfunction and bowel or bladder change.  He was able to walk 200 feet before having any pain.  He reportedly walked with a straight cane, and denied using a brace.  He had fallen four times in five years when his back had given out.  He worked as a certified nurse and medicine aide and was able to do his job.  He had transferred to this position in order to avoid heavy lifting.  

Upon physical examination, the Veteran's posture was described as good, and his gait without a cane was also good.  There was no muscle spasm.  There was mild lower lumbar midline pain with palpation.  The examiner diagnosed degenerative osteoarthritis of the lumbar spine with disc protrusion and extrusion at L5-S1.  Range of motion findings showed forward flexion to 80 degrees, extension to 15 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 30 degrees.  Knee and ankle reflexes were good bilaterally.  Straight leg raising on the right was 75 degrees and caused complaints of mild low back pain, but no radiating pain.  Straight leg raising on the left was 60 degrees with no complaint of pain.  The examiner noted that the Veteran stopped spinal range of motion due to pain and noted no muscle spasm.  However, the examiner did not determine whether, and to what extent, the Veteran's pain limited motion or function.  

In August 2007 and November 2010 statements, the Veteran and his representative stated that he experienced incapacitating episodes lasting up to two weeks at a time, many times throughout the year.  He also reported severe muscle spasms with radiating pain that cause him to fall. 

As instructed in the Board's December 2010 Remand, the Veteran underwent a January 2011 VA spine examination.  He complained of chronic low back pain, which he managed with medication, activity restriction, and a lumbar support belt.  He took Hydrocodone for acute exacerbations and only after work due to fact that the medication caused fatigue.  He worked full-time as a warehouse supervisor.  He reportedly missed 2-3 days of work "once every couple of months" during flare-ups that lasted 3-7 days.  He reportedly had missed two weeks in the last 12 months due to spasm and radicular symptoms.  During flare-ups, the right leg buckled and his activity was limited by more than 50 percent "for a couple of days."  He denied any urinary symptoms.  The Veteran also reported unsteadiness, right leg or foot weakness, and muscle spasm.  The examiner noted that the Veteran appeared unsteady when changing position, but noted no documented falls.  He reportedly wore a brace, and was able to walk more than one-quarter of a mile, but less than half a mile.  The examiner noted that there were no incapacitating episodes.

On physical examination, the Veteran walked with an unsteady gait.  His spine was tilted slightly to the right.  Flattening, guarding, and spasm were noted on the right side.  The examiner noted that the muscle spasm, tenderness, and guarding was severe enough to be responsible for abnormal gait or abnormal spine contour.  There were no other abnormal spine curvatures, to include ankylosis.  Range of motion findings showed forward flexion to 80 degrees, extension to 10 degrees, left lateral flexion to 25 degrees, right lateral flexion to 20 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 30 degrees.  There was objective pain on active range of motion and following repetitive motion, but no additional limitations after repetitions.  Reflex and motor evaluations were normal.  There was decreased light touch sensation on the lower right extremity.  There was no atrophy.  Lasegue's sign was positive on the right.  Waddell's testing was negative.  The diagnosis was lower back pain with periodic muscle spasm and radiculopathy to the right side.  The examiner described the pain as chronic with periodic exacerbations every 1-2 months.  He noted that the Veteran took "occasional time off" during flare-ups.  However, he concluded that the Veteran's back disability did not prevent him from working full-time as a warehouse supervisor.

      A.  Prior to November 4, 2010

Based on a review of the evidence, the Board finds that an evaluation in excess of 10 percent for the service-connected lumbosacral strain is not warranted for this portion of the appeal period.  The next higher evaluation of 20 percent for limitation of motion requires that forward flexion is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5237.  

Indeed, during this portion of the appeal period, the Veteran's lumbosacral spine was limited in flexion to no worse than 80 degrees, and the combined range of motion of his lumbosacral spine was greater than 120 degrees, even taking into account his complaints of pain on motion.  In addition, no muscle spasm or guarding was shown.  See report of the May 2007 VA examination.  In this regard, the Board acknowledges the Veteran's August 2007 statement that he experienced "very sever[e] muscle spasms at times."  As he experiences this through his five senses, he is competent to report such symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the spasm must be severe enough to cause an altered gait or spinal contour.  See 38 C.F.R. § 4.71a, DC 5237.  There is no objective evidence of resultant curvature change, altered gait, or altered posture during this portion of the appeal period.  

      B.  From November 4, 2010

The Veteran, through his representative, submitted a correspondence dated on November 4, 2010 that described a history of periodic low back spasm.  As discussed above, he is competent to report such symptoms.  See Layno, supra.  The January 2011 VA examination noted a change in the curvature of the lumbar spine as well as an unsteady gait.  Resolving reasonable doubt in favor of the Veteran, the Board finds that this evidence supports the criteria for a 20 percent rating for the Veteran's service-connected low back disability, effective from November 4, 2010.  38 C.F.R. § 4.71a, DC 5237.  

The assignment of the next higher disability evaluation of 40 percent for this time period is not warranted because there is no evidence of limitation of forward flexion of the lumbosacral spine to 30 degrees or less, any ankylosis of the spine, or incapacitating episodes requiring prescribed bed rest prescribed by, or treatment of, a physician.  While the Veteran has consistently reported that he is incapacitated for a few days a month by low back pain, no doctor has indicated that bed rest is actually prescribed or necessary.  In fact, the January 2011 examiner specifically noted that there were no incapacitating episodes.

The Board has also considered whether the Veteran's back disability results in functional loss.  It is not disputed that the Veteran has limitation of motion of the thoracolumbar segment of his spine and that he experiences chronic back pain.  The May 2007 and January 2011 VA examiners noted objective evidence of pain during active and repetitive motion.  The Board acknowledges that neither examiner determined to what extent the Veteran's pain limited motion or function.  This functional impairment, however, is considered by the disability ratings assigned above.  Generally, the degrees of disability specified by the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Accordingly, the evidence does not support a higher evaluation on the basis of functional loss.

      C.  Associated Neurological Pathology

When evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

It is clear from the evidence of record that the Veteran has right lower extremity radiculopathy secondary to his back disability.  The January 2011 examination report shows objective evidence of diminished sensation as well as subjective complaints of pain and a positive Lasegue's test.  Indeed, the examiner diagnosed right lower extremity radiculopathy.  The symptomatology associated with the right leg radiculopathy is more consistent with mild impairment under DC 8520 (for sciatic nerve).  Thus, a separate 10 percent evaluation is warranted for right leg radiculopathy.  The Veteran has apparently retained motor control of his right lower extremity.  There is no evidence of muscle atrophy.  In the absence of such, the impairment cannot be considered greater than mild in nature.  Thus, a separate disability evaluation of 10 percent, but no higher, effective from January 5, 2011, is warranted for the neurologic symptoms involving the right leg secondary to the service-connected back disability pursuant to 38 C.F.R. § 4.124a, DC 8520.  

However, no other neurological problems have been shown at any time during the appeal period.  Specifically, no bowel or bladder dysfunction has been shown to be associated with the Veteran's service-connected low back disability.  Indeed, on evaluation, the Veteran himself has denied any bowel or bladder problems.  Thus, any other separate rating based on associated neurological abnormalities is not warranted at anytime during the appeal period.  

III.  Additional Considerations

If the schedular evaluations are inadequate, the RO must refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation where the service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id.

The schedular ratings in this case are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the evidence of record reflects that those manifestations are not present here.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's back and radiculopathy disabilities.  His complaints (pain and limited motion) and the findings made by the various medical professionals are the symptoms included in the criteria found in the rating schedule for these disabilities.  Hospitalization and marked interference of employment, as a result of these service-connected disabilities, has not been shown.  Thus, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Lastly, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  In this regard, the Board notes that the January 2011 VA examiner determined that the Veteran's low back disability does not affect his usual occupation.  Furthermore, the Veteran has continued to work throughout the appeals period.  Therefore, a TDIU claim has not been raised by the record in this appeal.  

ORDER

Entitlement to a schedular rating in excess of 10 percent for lumbosacral strain prior to November 4, 2010 is denied.

Entitlement to a 20 percent evaluation, but no higher, for lumbosacral strain since November 4, 2010 is granted, subject to the law and regulations governing the payment of monetary benefits.

A separate 10 percent disability evaluation, but no higher, for radiculopathy of the right lower extremity, secondary to the service-connected lumbosacral strain, from January 5, 2011 is granted, subject to the law and regulations governing the payment of monetary awards.


___________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


